PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
KIMURA, Hajime
Application No. 16/291,080
Filed: 4 Mar 2019
For: SEMICONDUCTOR DEVICE, DISPLAY DEVICE, AND ELECTRONIC APPLIANCE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request for refund filed, November 4, 2020.  

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n or about October 8, 2020 applicants filed a Petition to Withdraw. . . Applicants paid the required fees for a petition ($140) . . . by way of Deposit Account authorization . . . Applicants re-filed the Petition to Withdraw . . and duplicate fees were charged to Deposit Account. . . applicants request that the fee charged on October 8, 2020 be refunded.”. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s deposit account.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions